Exhibit 31.1 CERTIFICATIONS I, James Chu, certify that: 1. I have reviewed this Amendment No. 1 to the Annual Report on Form 10-K/A of ViewSonic Corporation; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; Date: April 30, 2007 /s/ James Chu James Chu Chairman of the Board of Directors and Chief Executive Officer
